               Case 12-29862-RAM         Doc 122       Filed 11/16/18   Page 1 of 2




     ORDERED in the Southern District of Florida on November 15, 2018.




                                                               Robert A. Mark, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION



  IN THE MATTER OF:                                    CASE NO. 12-29862-RAM
  GLENDA SUAZO                                         CHAPTER 13
  LUIS M. MORENO

          Debtors,
  ________________________________/

    ORDER CONTINUING MOTION TO DEEM CURRENT THE MORTGAGE DE 106


     THIS CASE came to be heard on November 13, 2018, on the Motion to Deem Current the

  Mortgage, D.E. #106 and based on the record, it is

      ORDERED as follows:
              Case 12-29862-RAM           Doc 122      Filed 11/16/18     Page 2 of 2



   1. That the Motion to Deem Current the Mortgage, D.E. #106, is continued to December

11, 2018, 9:00 AM at C. Clyde Atkins U.S. Courthouse, 301 N Miami Ave Courtroom 4

(RAM), Miami, FL 33128.

                                                   ###


                                                               Submitted by
                                                               Ricardo Corona, Esq
                                                               Bar No. 111333
                                                               BK@coronapa.com
                                                               Corona Law Firm, P.A
                                                               3899 NW 7 ST #202-B
                                                               MIAMI, FL 33126
                                                                Phone: (305)547-1234
                                                                Fax: (888)554-5607


Movant shall serve a copy of this order on all interested parties and file a certificate of service
with the Clerk of the Court.
